Bushnell, J.
Gabriel Ryerson, prior to his death on September 21,1951, had drawn old age assistance, totaling $2,575, from the State. This assistance began in November, 1947. After his death, certain common stocks found in his cash box were sold, the proceeds of which, together with other liquid assets, amounted to $3,996.39. After bills for funeral expenses and other preferred claims in the amount of $904.46 had been paid there remained a balance of $3,091.93 for the payment of all other claims and the expenses of administration.
The State of Michigan, through its department of social welfare, was allowed a fourth class claim in the sum of $2,575. Several fifth class claims were also allowed. Because payment of the State’s claim would exhaust the estate and leave nothing to apply on the fifth class claims, an appeal was taken to the circuit court. There, the case was heard solely upon an issue of law. The order of the probate court allowing the State a fourth class claim was affirmed ■and a judgment was entered accordingly.
The executor has appealed from this judgment and here presents the sole question of whether a claim for reimbursement for old age assistance filed by the bureau of social welfare under CL 1948, §400.34a (Stat Ann 1950 Rev § 16.434[1]), is a “debt” due the State of Michigan and entitled to a preference as a fourth class claim.
The statute under which the claim is filed reads:
' “The State' bureau may file a claim for reimbursement from the estate of the deceased for old age *643assistance grants paid during the life time of thei deceased, and such claim shall he allowed and paid! in the same manner as claims filed against the estate of deceased persons, and shall he paid into the general fund of the State: Provided, That any such claim shall not have preference over claims filed under section 77 of this act by any county department of social welfare for reimbursement for expenditures made on behalf of the decedent.”
It is provided in CL 1948, § 708.10 (Stat Ann 1943 Rev § 27.3178[420]), that claims allowed against an estate shall have the following classification and preference: (1) the necessary funeral expenses as determined by the judge of probate; (2) debts due the United States; (3) expenses of last sickness; (4) debts due the State of Michigan; and (5) all other debts.
Appellant argues that, in order to constitute a debt, there must be a personal liability incurred during the lifetime of the decedent and that liability must have arisen out of the contractual relationship; hence a claim by the State cannot ripen into a debt; that a statutory liability imposed on one during his lifetime is a duty, but not a debt; nor can judicial determination change the character of the State’s claim from a statutory right of reimbursement into a debt due the State of Michigan.
"We see no justification whatever to follow such fine-spun reasoning. The language of the classification provisions of the probate code and the social welfare act, as heretofore quoted (CL 1948, § 400.1 et seq. [Stat Ann 1950 Rev § 16.401 et seq.]), contain no ambiguities nor inconsistencies. The language is clear and plain. It provides that the “debt” may be established by the filing of a claim which must be allowed. There is no doubt that the legislature clearly intended, through such process, to finally create a debt within the classification of the probate code. *644We therefore refrain from any further discussion of the question.
The order of the circuit court remanding the cause back to the probate court for further proceedings is affirmed, but without costs, a public question being involved.
Butzel, C. J., and Carr, Sharpe, Boyles, Reid, Dethmers, and Kelly, JJ., concurred.